              Case 3:19-cv-00290-EMC Document 11 Filed 02/20/19 Page 1 of 2




 1   JOSEPH H. HUNT
        Assistant Attorney General
 2
     ELIZABETH J. SHAPIRO (D.C. Bar No. 418925)
 3      Deputy Branch Director

 4   ELIZABETH TULIS (NY Bar)
        Trial Attorney
        U.S. Department of Justice
 5      Civil Division, Federal Programs Branch
        1100 L Street, NW
 6      Washington, D.C. 20005
        Telephone: (202) 514-9237
 7      Facsimile: (202) 616-8460
        E-mail: elizabeth.tulis@usdoj.gov
 8
     Attorneys for Defendants
 9

10                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
11                                  SAN FRANCISCO DIVISION

12
     AMERICAN CIVIL LIBERTIES UNION )
13   FOUNDATION; AMERICAN CIVIL     )
     LIBERTIES UNION FOUNDATION OF  )
14   NORTHERN CALIFORNIA            )                    No. 19-cv-290-SK
     ,                              )
15                                  )
                Plaintiffs,         )
                                    )                    NOTICE OF APPEARANCE OF
16         v.                       )                    COUNSEL FOR DEFENDANTS
                                    )
17   DEPARTMENT OF JUSTICE; FEDERAL )
     BUREAU OF INVESTIGATION;       )
18   DEPARTMENT OF HOMELAND         )
     SECURITY; U.S. CUSTOMS AND     )
19   BORDER PROTECTION; U.S.        )
     CITIZENSHIP AND IMMIGRATION    )
20   SERVICES; U.S. IMMIGRATION AND )
     CUSTOMS ENFORCEMENT;           )
21   DEPARTMENT OF STATE,           )
                                    )
22              Defendants.         )

23
            PLEASE TAKE NOTICE that Elizabeth Tulis of the United States Department of
24
     Justice, Civil Division, Federal Programs Branch, hereby appears as counsel of record for
25
     Defendants Department of Justice, Federal Bureau of Investigation, Department of Homeland
26


                         NOTICE OF APPERANCE OF COUNSEL FOR DEFENDANTS –
                                       No. 19-cv-290-SK
              Case 3:19-cv-00290-EMC Document 11 Filed 02/20/19 Page 2 of 2




 1   Security, U.S. Customs and Border Protection, U.S. Citizenship and Immigration Services, U.S.

 2   Immigration and Customs Enforcement, and Department of State.

 3          Copies of all pleadings, papers, and notices should be sent electronically to

 4   elizabeth.tulis@usdoj.gov.

 5

 6                                                Respectfully submitted,
 7   Dated: February 20, 2019                     JOSEPH H. HUNT
                                                  Assistant Attorney General
 8
                                                  Civil Division
 9
                                                  ELIZABETH SHAPIRO
10                                                Deputy Director

11                                                s/Elizabeth Tulis
                                                  ELIZABETH TULIS
12                                                Trial Attorney
                                                  United States Department of Justice
13                                                Civil Division, Federal Programs Branch
                                                  1100 L Street, NW
14                                                Washington, DC 20005
                                                  Phone: (202) 514-9237
15                                                elizabeth.tulis@usdoj.gov

16                                                Attorneys for Defendants

17

18

19

20

21

22

23

24

25

26

                                                     2
                        NOTICE OF APPEARANCE OF COUNSEL FOR DEFENDANTS –
                                         No. 19-cv-290-SK
